PRATT, J.,
(concurring.) The justice of the judgment given below cannot be questioned. We need only examine whether any technical objections require our interference. Appellants insist that by filing a bill in equity in New Jersey for rescission plaintiff is precluded from maintaining an action in affirmance of' the contract. A sufficient answer is that no such defense is pleaded.
It is said that no consideration existed for the agreement to give the mortgage decreed to be executed. A full consideration was paid in advance for the prior mortgage. When, upon the failure of that mortgage, the parties agreed upon a substitution, no further consideration than their mutual promises was necessary. The consideration of the first mortgage attached, and sustains the last. Nor is there any merit in the objection that to enforce the agreement to substitute a valid mortgage for the worthless one plaintiff must surrender the store, which was part of the original consideration. As to the objection that the decree provides for a mortgage to run a year, while the proof is silent as to the time the new mortgage should run, the law implied that the mortgage should run for a reasonable time. We think one year is such a length of time,' and that there is no variance.
Judgment affirmed, with costs.